Citation Nr: 1200500	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  00-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 16, 1998, for the grant of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to April 16, 1998, for the assignment of a 60 percent rating for a low back disability.

3.  Entitlement to special monthly compensation at the housebound rate, pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a March 2005 decision, the Board denied claims for entitlement to an earlier effective date for a 60 percent rating for a low back disability, entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD), and entitlement to an earlier effective date for a grant of service connection for bilateral knee disability.  At that time, the Board also remanded claims for entitlement to an initial increased rating for PTSD, and entitlement to an earlier effective date for the grant of a TDIU.  In June 2007, the case again was remanded for further evidentiary development.

The Veteran appealed the Board's March 2005 denial to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in September 2007, the Court vacated that portion of the Board's March 2005 decision which denied entitlement to an earlier effective date for the grant of a TDIU, and affirmed the Board's decision with respect to the denials.

In May 2008, the Board denied the claim for entitlement to an increased initial rating for PTSD, and granted claims for entitlement to an earlier effective date for the grant of TDIU and for an earlier effective date for the assignment of a 60 percent rating for a low back disability, assigning an effective date of April 16, 1998, for each.  The Veteran appealed the Board's decision to the Court.  In a decision dated in March 2010, the Court vacated the Board's May 2008 decision to the extent that denied entitlement to an earlier effective date for the grant of TDIU and to an earlier effective date for the assignment of a 60 percent rating for a low back disability, and remanded the case to the Board for readjudication.  The Court, citing Bradley v. Peake, 22 Vet. App. 280, 294 (2008), also raised the issue of whether the Veteran was entitled to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  The Court addressed the novel legal issue of whether a claimant may be awarded special monthly compensation under 38 U.S.C.A. § 1114(s) when the claimant has a total disability rating based on individual unemployability that is based on more than one underlying disability.  The Court held that VA's duty to maximize benefits required VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s), and instructed the Board to address this on remand.  In a footnote, the Court found that the claim for an increased initial rating for PTSD was considered abandoned, as the Veteran offered no argument with respect to that claim.


REMAND

This case has a long and complicated procedural history.  In relevant part, in November 1995, the Veteran sought an increased disability rating for his low back disability and advised VA that he had been, "approved for 100% disability by [the Social Security Administration] for this disability," and that he had not worked since 1974 because his back condition was "totally disabling."  In February 1996, VA sent the Veteran a letter advising him that he might be entitled to a total disability rating if he was unable to "secure and follow a substantially gainful occupation" because of his service-connected disabilities.  The letter continued: "If you believe that you qualify, please complete and return the enclosed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability."  The Veteran did not return the enclosed form.

In May 1996, the RO determined that the medical evidence did not support a 20 percent disability rating and denied the Veteran's claim.  The RO did not expressly consider or discuss entitlement to TDIU, but noted that the Social Security Administration records, "primarily show disability due to neuropsychiatric impairment, with lumbar injuries noted in service, and again at work [on September 7, 1971,] and [January 7, 1973,] by history only.  Older records refer to Worker's Compensation settlement with ongoing benefits for the 1971 injury."  

In February 1997, the Veteran submitted a statement in support of claim, stating:

I would like to reopen my claim to have my 10% [service-connected] back injury increased to a higher rating.  I receive all my medical care at [the] VA [medical center in] Fayetteville.  My back is worse because I have more pain and difficulty bending and standing for long periods of time.

In July 1997, the RO considered outpatient treatment records dated from November 1995 to June 1996 from the Fayetteville VA Medical Center (VAMC), as well as an April 1997 VA orthopedic examination report.  The RO found that the outpatient treatment records were "completely negative for complaints, symptoms, diagnosis[,] and treatment" of the Veteran's service-connected low back disability.  Based on the April 1997 VA examination, however, the RO increased the Veteran's low back disability rating to 20 percent, effective February 17, 1997, though no explanation was given for the assignment of the effective date.
 
In August 1997, the Veteran again submitted a statement in support of claim:

I am requesting an upgrade for my condition-back strain[-]and please note the enclosed medical paperwork.  I now have a 20% [service-connected] rating for the back strain but the condition has worsened.  Also, I have been on medication for several years for the condition.  The medical paperwork is from [the Durham, North Carolina, VAMC].

In March 1998, the RO considered VA outpatient treatment records from an unspecified VAMC dated from August 1994 to September 1995 and a hospital report from the Durham VAMC dated from April to May 1997, as well as other evidence.  The RO noted that the August 1994 record showed that Veteran had been seen for "recurrent low back pain."  Based on an April 1997 VA examination, the RO increased the Veteran's disability rating for his low back condition to 40 percent, effective February 5, 1997, the date the "[p]rior claim" was received.  

In April 1998, the Veteran wrote to VA requesting a 60 percent disability rating for his low back condition.  He stated that the pain had increased, had moved closer to his spine, and was now so severe that he might have to be hospitalized.  He advised that he had been treated by a private physician and had been prescribed medication for his condition.  In May 1998, the Veteran again requested reevaluation of his back condition.  In October 1999, the RO considered evidence dated as early as July 1998 and continued the Veteran's 40 percent disability rating, finding that his current condition did not warrant a higher disability rating.  The Veteran filed a Notice of Disagreement with that decision in November 1999.  At this time, the Veteran also sought to reopen previously denied claims for service connection for bilateral knee disability.  Those claims were granted, and the Veteran was ultimately assigned a 10 percent disability rating for each knee.

Also in November 1999, the Veteran submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and asserted that his service-connected back and knee disabilities rendered him unemployable.

In January 2000, the RO issued a Statement of the Case continuing the 40 percent disability rating assigned for the Veteran's low back disorder.  In November 2000, the RO denied entitlement to a TDIU, finding that the medical evidence did not demonstrate that the Veteran was unable to secure or follow substantially gainful employment.  The Veteran filed a Notice of Disagreement with that decision in December 2000.

In July 2001, the RO considered evidence dated as early as June 1998 and issued a rating decision granting the Veteran an increased disability rating of 60 percent for his low back disability, effective May 29, 1998, the date of the Veteran's correspondence requesting "reevaluation" of his condition.  The RO also granted entitlement to a TDIU, finding that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected knee and back disabilities.  The RO assigned an effective date of May 29, 1998, finding that was the date that the Veteran's service-connected disabilities first met the schedular requirements for such a rating.

In November 2001, the Veteran filed a Notice of Disagreement with the effective date assigned for entitlement to a TDIU.  The effective date was confirmed by a March 2002 Statement of the Case.  In April 2002, the Veteran again disagreed with the effective date assigned for the award of TDIU and also filed a Notice of Disagreement with the effective date assigned for the increased disability rating for his low back condition.

In the meantime, in May 2004, the Board granted the Veteran entitlement to benefits for PTSD.  Ultimately, the Veteran was granted a 30 percent disability rating for that condition, effective August 28, 1997, and a 70 percent disability rating from January 26, 2001.

In May 2008, after several years of additional development, including two Board remands and a remand from the Court, the Board issued a May 2008 decision, granting an effective date of April 16, 1998, but no earlier, for the award of a total disability rating based on individual unemployability and for the award of a 60 percent disability rating for a low back disability.  The Board first determined that, although the Veteran's April 1998 letter did not constitute a Notice of Disagreement with the March 1998 regional office decision, it did raise a valid claim of entitlement to a 60 percent disability rating.  Accordingly, the Board determined that the proper effective date of the assignment of the 60 percent disability rating was April 16, 1998, rather than May 29, 1998.  Likewise, the Board determined that April 16, 1998, was the proper effective date for the award of a TDIU, as the Veteran met the schedular requirements for such a rating at the time he was granted an increased disability rating for his low back condition.

On appeal to the Court, the Veteran argued that his February 1997 statement to VA, received within one year of the May 1996 RO decision, abated the finality of that decision under 38 C.F.R. § 3.156(b), such that, when VA issued its July 1997 decision, it should have considered an effective date as early as November 1995, the date of his initial claim for an increased disability rating.  Likewise, he contended that his August 1997 and April 1998 statements also acted to abate the finality of the July 1997 and March 1998 RO decisions, respectively.  Second, the Veteran argued, citing Bradley v. Peake, 22 Vet. App. 280, 294 (2008), that the Board erred in not awarding him special monthly compensation pursuant to 38 U.S.C.A. § 1114(s), despite the fact that he met the statutory requirements for such an award.

In a decision dated in March 2010, the Court vacated that portion of the Board's May 2008 denying entitlement to an effective date earlier than April 16, 1998, for the grant of TDIU and the assignment of a 60 percent rating for a low back disability.  The Court addressed the novel legal issue of whether a claimant may be awarded special monthly compensation under 38 U.S.C.A. § 1114(s) when the claimant has a total disability rating based on individual unemployability that is based on more than one underlying disability.  The Court held that VA's duty to maximize benefits required VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s), and instructed the Board to address this on remand.  The Court also instructed the Board to determine the date, if any, from which the Veteran was entitled to special monthly compensation.  In a footnote, the Court noted that the claim for an increased initial rating for PTSD was considered abandoned, as the Veteran offered no argument with respect to that claim.

As noted above, the RO originally granted TDIU based on a finding of unemployability due to service-connected low back and knee disabilities.  The evidence of record reflects that the Veteran subsequently was found to be unemployable due to a combination of several psychiatric disabilities, both service connected (PTSD) and nonservice connected (schizophrenia and mental retardation).  As 38 U.S.C.A. § 1114(s) requires that a finding of unemployability be found as to a single service-connected disability, the Board finds that examinations and opinions by examiners with sufficient expertise, are needed to properly determine whether a single, service-connected disability renders the Veteran unemployable.

Regarding the Veteran's claims for entitlement to effective dates prior to April 16, 1998, for the grant of a TDIU and for the assignment of a 60 percent rating for a low back disability, the Board finds that the remanded claim may impact the Veteran's claims for earlier effective dates (as an effective date for TDIU may be based upon the date that the Veteran's service-connected disabilities first met the schedular requirements for such a rating).  As such, the claims for earlier effective dates are inextricably intertwined with the remanded claim for entitlement to special monthly compensation.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the Board finds that a remand of all claims is necessary in order to ensure due process.

While on remand, ongoing medical records should be obtained.  38 U.S.C.A.           § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the matters are REMANDED to the RO for the following actions:

1.  The RO should obtain updated VA treatment records, as well as undertake appropriate development to obtain a copy of any other outstanding records pertinent to the Veteran's claims.

2.  Thereafter, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and extent of impairment of employability due to the Veteran's service-connected PTSD.  The claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folders, the examiner should offer an opinion as to the following questions: 

(a)  Is the Veteran's service-connected PTSD sufficient by itself to render him unemployable?

(b)  If so, from what date was the Veteran unemployable due to his service-connected PTSD?

If the examiner cannot separate the Veteran's nonservice-connected symptoms (for example, symptoms related to schizophrenia and mental retardation) from those related to his service-connected PTSD, he or she should consider such symptoms together in answering the above questions.

The rationale for all opinions expressed must be provided.

3.  The Veteran should be also afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of impairment of employability due to the Veteran's service-connected low back disability and due to service-connected bilateral knee disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should offer an opinion as to the following questions: 

(a)  Is the Veteran's service-connected traumatic arthritis of the left and right knees sufficient by itself to render him unemployable?

(b)  If so, from what date was the Veteran unemployable due to his service-connected traumatic arthritis of the left and right knees?

(c)  Are the Veteran's service-connected degenerative changes of the lumbosacral spine with degenerative disc disease, bulging discs, spinal stenosis, and sciatic neuropathy sufficient by themselves to render him unemployable?

(d)  If so, from what date was the Veteran unemployable due to his service-connected degenerative changes of the lumbosacral spine with degenerative disc disease, bulging discs, spinal stenosis, and sciatic neuropathy?

The rationale for all opinions expressed must be provided.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his attorney a Supplemental Statement of the Case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See                38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


